Citation Nr: 1610087	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  07-30 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU), prior to September 1, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active military service from May 1966 to April 1968.

This matter is on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
In June 2008, the Veteran testified during a hearing before RO personnel.  A transcript of this hearing is of record.

This matter was remanded by the Board in April 2011 and July 2012 for further development and is now ready for disposition.

The Board recognizes that the Veteran's representative submitted a statement in May 2015 attempting to withdraw as the Veteran's representative.  Such a unilateral withdraw, without any indication by the Veteran that he wishes to revoke representation, is invalid under 38 C.F.R. § 20.608.  

As such, The American Legion remains the representative of record for the Veteran.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

1.  As of September 6, 2005, the date of the Veteran's TDIU claim, he had a combined disability rating of 60%, and was unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities.

2.  The Veteran's claim for TDIU is moot as of September 1, 2012.


CONCLUSIONS OF LAW

1.  Prior to September 1, 2012, the criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).
 
2.  After September 1, 2012, the Veteran's claim for TDIU is moot.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected diabetes mellitus and service-connected peripheral neuropathies of the upper and lower extremities have kept him from maintaining employment since 2000. 

VA regulations allow for the assignment of a total disability rating based on individual unemployability when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Board has carefully reviewed this record.  The Veteran filed his TDIU claim on September 6, 2005 and stated that he last engaged in substantially gainful employment in June 2000.  See September 2005 VA Form 21-8940.  At that time, the Veteran was service-connected for diabetes mellitus, rated 20% disabling; peripheral neuropathy of the right and left arm and right and left leg, each rated 10% disabling; and erectile dysfunction and hypertension, each rated as noncompensable.  His total combined rating was 60%.  However, because his peripheral neuropathy, hypertension, and erectile dysfunction are associated with his diabetes, they all must be considered as a single disability rated as 60 percent.  Accordingly, on September 6, 2005, the Veteran met the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).

With the schedular criteria met for a TDIU, the Board must next determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Evidence of record includes a January 2013 VA examination and opinion that his service-connected disabilities would not hinder the average person from obtaining and maintaining sedentary employment.

However, the record also includes a January 2002 VA psychology vocational rehabilitation report which indicates that the Veteran had been a chef most of his working life, was last full-time employed two years ago, and was unemployed due, in part, due to his service-connected diabetes and nonservice-connected skin disability and acquired psychiatric disorder.  

In a December 2007 medical opinion, the Veteran's VA treating physician opined that he was unable to work as a chef due to service-connected diabetes and nonservice-connected back and knee pain.  

Records from the Social Security Administration (SSA) include November 2000 and March 2001 SSA determinations which awarded benefits based on primary diagnoses of diabetes mellitus and secondary diagnoses of affective disorder and atypical chest pain.

Finally, the Board has considered the Veteran's credible testimony to the RO and statements to medical personnel that he was unable to work as a chef due to his service-connected disabilities and June 2008 statement from his son, a restaurant manager, regarding the duties of a chef and the limitations the Veteran had due to his service-connected bilateral arm and leg disabilities.  The Veteran's claim makes a great deal of sense. 

In sum, the evidence of record confirms and supports a finding that the Veteran is primarily unemployable due to his service-connected diabetes mellitus and associated peripheral neuropathy.  

In this regard, there is no evidence of record or medical opinion which suggests that the Veteran is unemployable due solely to his nonservice-connected disabilities.

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities were sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.

Accordingly, with the resolution of reasonable doubt in the favor of the Veteran, the Board finds that the criteria for entitlement to a TDIU prior to September 1, 2012, are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

The Board has considered if the Board can go beyond September 6, 2005.  However, there is simply not enough evidence to support such a claim prior to this date.  The September 6, 2005 contentions are support by evidence received after September 6, 2005, not before.  

The fact that the Veteran stated that he last engaged in substantially gainful employment in June 2000 does not, in and of itself, provide a basis to go beyond the date of claim.  In this regard, as noted above, there is significant evidence both in favor of and against this claim.  Without consideration of the benefit of the doubt doctrine for Veteran's the current finding could not be justified. 

Here, the Board notes that the Veteran is currently in receipt of a 100% rating, from September 1, 2012, for his service-connected disabilities.  Therefore, as the Veteran has been receiving compensation for a 100% combined disability, from September 1, 2012, the issue of entitlement to TDIU is moot from that time.






ORDER

Entitlement to a TDIU prior to September 1, 2012, from September 6, 2005, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


